Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	The following Office action is in response to communications filed on 11/15/2019.  Claims 1-20 are currently pending within this application.

Information Disclosure Statement
2.	The information disclosure statement(s) filed on 2/24/2020 and 5/6/2020 is/are in compliance with the provisions of 37 CFR 1.97, and has/have been considered and a copy/copies is/are enclosed with this Office action.  

Foreign Priority
3.	Acknowledgement is made of applicant’s claim for foreign priority under 35 U.S.C 119(a-d) based on GB 20180100520, filed on 11/15/2018.

CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


4.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are:  
‘means for receiving an input’ in claim 16
‘means for estimating unconstrained coordinates’ in claim 16
‘means for estimating coordinates on a sphere’ in claim 16
‘means for associating’ in claim 16   
	Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
	If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Examiner’s Amendment
5.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The Application is amended as follows:
Claim 11, Line 2:  Replace “and comprising” with “and causes the processor to”
Claim 11, Line 3:  Delete “program code to”
Claim 11, Line 4:  Delete “program code to”
Claim 11, Line 5:  Delete “program code to”
Claim 11, Line 7:  Delete “program code to”

Allowable Subject Matter
6.	Claims 1-20 are allowed.

7.	The following is an Examiner’s statement for the reasons of allowance:

8.	Independent claims 1, 6, 11, and 16 are directed towards a method, apparatus, and non-transitory CRM that include/perform the operations of at least “estimating unconstrained coordinates corresponding to the object; estimating coordinates on a sphere by applying a spherical exponential activation function to the unconstrained coordinates; and associating the input with a set of values corresponding to a spherical target based on the estimated coordinates on the sphere”.
  	The cited and considered prior art, specifically Yu (US PGPub 2021/0073938) that discloses decoding a code stream to obtain omnidirectional image coding format information;  and determining a mapping relationship between a position (x, y) in at least one region in an omnidirectional image obtained by decoding the code stream and a position (.theta., .phi.) on a sphere according to the format information, wherein the mapping relationship is: x and .phi.  are in linear relationship, and y and .theta.  tan - 1 cos .PHI.  are in linear relationship, where x represents a first dimensional coordinate 
	And Mulukutla (US PGPub 2018/0144493) that discloses estimating a whole object surface area and volume of a micro-scale three-dimensional model with a partially visible surface, the method comprising: receiving, by a processor-based system, a single-view stereoscopic image of an object of interest and an unconstrained three-dimensional point cloud representation of the object of interest, the image generated by a stereoscopic scanning electron microscope and having a plurality of pixels representing the object of interest;  generating, by the processor-based system, a constrained three-dimensional point cloud using the image, the unconstrained three-dimensional point cloud representation of the object of interest, and a digital elevation model (DEM) of the object generated from the image, the constrained three-dimensional point cloud including a plurality of points representing a surface of the object of interest within a reference coordinate system;  generating, by the processor-based system and using the constrained three-dimensional point cloud, a three-dimensional mesh representing an estimate of the surface of the object of interest;  calculating, by the processor-based system, at least one of: a partial surface area of the object of interest using the three-dimensional mesh;  and a partial volume of the object of interest using the three-dimensional mesh;  estimating, by the processor-based system, an extent of a 
	And Ramsay (US PGPub 2017/0302714) that discloses displaying at least one spherical image each image comprising a plurality of pixels, the method comprising: a) generating a notional sphere;  b) receiving the at least one spherical image;  c) associating each pixel of the at least one spherical image with spherical coordinates of the notional sphere;  d) displaying on a display device a two dimensional area of the spherical image, the two dimensional area being associated to a first position on the notional sphere;  and e) repositioning the two dimensional area displayed on the display device within the at least one spherical image to a second position on the notional sphere,
	And Rosenthal (Spherical Regression Models Using Projective Linear Transformations) that discloses a modeling relationship between to spherical random variables in a linear regression setup, 
	fails to anticipate or render obvious either alone or in combination with proper motivation the above mentioned claimed limitations of the instant application in conjunction with the other claimed limitations as claimed in the instant application, and therefore independent claims 1, 6, 11, and 16 are allowed.


Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL S OSINSKI whose telephone number is (571) 270-3949.  The examiner can normally be reached on Monday - Friday, 10:00am - 6:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



MO